        Case 2:12-cr-00617-GAM Document 53 Filed 04/27/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :
                                                  :
                            v.                    :             CRIMINAL ACTION
                                                  :             No. 12-617
MICHAEL SAVAGE                                    :
                                                  :


                                          ORDER


  This 27th day of April, 2021, for the reasons set forth in the accompanying Memorandum, it

is hereby ORDERED that Defendant’s Motion for Compassionate Release, ECF 47, is

DENIED.

   It is FURTHER ORDERED that Defendant’s Motion to Appoint Counsel, ECF 45, is

DENIED.




                                                    /s/ Gerald Austin McHugh
                                                  United States District Judge




                                             1
